Citation Nr: 1143041	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO. 09-35 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating greater than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from October 1965 to October 1967.     

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In April 2011, the Veteran and his spouse presented testimony at a Travel Board hearing at the RO before the undersigned Veterans Law Judge. A transcript of that hearing is associated with the claims folder.


FINDING OF FACT

The Veteran's PTSD is manifested by such symptoms as a strained relationship with his daughter and wife, limited social relationships outside of family, limited hobbies, hesitant speech, blunted affect, anxious mood, racing thoughts, mild memory impairment, insomnia, frequent depression, and poor impulse control and concentration. He has occupational and social impairment with reduced reliability and productivity. He was assessed Global Assessment of Functioning (GAF) scores of 45 and 50. 


CONCLUSION OF LAW

The criteria are met for an initial disability rating of 50 percent, but no greater, for PTSD. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2011). 




REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in November 2006, January 2007, and January 2009. Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate both his original service connection and subsequent increased initial rating for PTSD issues; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The November 2006 letter from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded. Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). The January 2009 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims. See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated). The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required. The January 2009 letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his PTSD disability. 

This appeal arises from disagreement with the initial evaluation following the grant of service connection for PTSD in a December 2007 rating decision. Both the United States Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court of Appeals have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

With respect to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120. In the present case, the RO issued all required VCAA notice in November 2006 and January 2007 prior to the December 2007 rating decision on appeal. Any additional notice provided was superfluous. Thus, there is no timing error. 

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), service personnel records (SPRs), and VA outpatient treatment records. The Veteran was also afforded November 2007 and May 2010 VA mental health examinations to rate the current severity of his PTSD. The record is more than adequate to evaluate this appeal. The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability. See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83. 

There is no suggestion that the evidence is not sufficient to evaluate the appeal. The May 2010 VA examination is not unduly remote, and the Board is granting a 50 percent rating to account for worsening of the PTSD disability. Therefore, a new VA examination to rate the severity of his PTSD is not warranted. For his part, the Veteran has submitted personal statements and a lay statement from his spouse. Overall, VA has provided all assistance required by the VCAA. 38 U.S.C.A. § 5103A. 

The Merits of the Claim 

The Veteran contends that service-connected PTSD is more severe than is contemplated by the currently-assigned 30 percent rating. The Board presently grants the appeal and finds that an initial 50 percent disability rating is warranted. 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21. Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In the December 2007 rating decision on appeal, the RO granted service connection for PTSD. The Veteran's service-connected PTSD is rated under Diagnostic Code 9411. 38 C.F.R. § 4.130. The RO assigned a 30 percent disability rating, effective from October 5, 2006 - the date the Veteran's original service connection claim was received. The Veteran seeks a higher initial rating. 

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for PTSD, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (October 5, 2006) until the present. The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture. This could result in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999). That is to say, the Board must consider whether there have been times when his disability has been more severe than at others. Id. 

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130. In addition, the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. 38 C.F.R. 
§ 4.126(a). In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. 38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

A 30 percent disability rating is appropriate when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130.

A 50 percent rating is appropriate when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is in order when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships. Id.

In evaluating the evidence, the Board has also noted various GAF scores contained in the DSM-IV, which clinicians have assigned. A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment. See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95.

Higher GAF scores denote increased overall functioning of the individual. For instance, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." DSM-IV at 46-47. A higher score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." Id.

The evidence of record is consistent with an initial 50 percent rating for PTSD throughout the entire appeal period. 38 C.F.R. § 4.7. Many of the Veteran's reported signs and symptoms are indicative of the 50 percent rating criteria. See 38 C.F.R. § 4.130. Specifically, VA mental health treatment notes dated in 2006 and 2007 consistently report flat or restricted affect, depressed mood, anger, insomnia, anxiety, and limited eye contact. He also underwent PTSD group psychotherapy throughout 2006 and 2007. Lay statements dated from 2006 to 2009 from the Veteran and his spouse reflect anger, problems with co-workers at his job, depression, and nightmares due to PTSD. A November 2007 psychiatric examiner describes signs and symptoms to include frequent periods of depression, anxiety, strained relationships with his daughter and wife, no friends, blunted affect, anger, and difficulty concentrating. 

The May 2010 VA mental health examiner assesses strained relationships with his daughter and wife, no social relationship outside of family, no hobbies, hesitant speech, daily depression, blunted affect, anxious mood, racing thoughts, mild memory impairment, poor impulse control and concentration, and serious symptoms and impairment in occupational and social functioning. The Veteran has taken psychiatric medications for his PTSD, but not continuously because it makes him drowsy. He has received no individual psychotherapy. The Veteran and his spouse's April 2011 hearing testimony also reinforces the occurrence of many of the above signs and symptoms. Overall, this evidence reflects occupational and social impairment with reduced reliability and productivity, indicative of a 50 percent rating. See 38 C.F.R. § 4.130.

With resolution of the benefit of the doubt in the Veteran's favor, the above symptoms generally provide a basis for assigning a 50 percent initial rating for PTSD - although several of the criteria for this rating are not shown. See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating criteria provide mere guidance as to the severity of symptoms contemplated for each rating; they are not all-encompassing or an exhaustive list). 

VA mental health examinations dated in November 2007 and May 2010 noted GAF scores of 50 and 45, respectively. These GAF scores are indicative of serious impairment, and clearly supportive of a higher 50 percent rating. Although the VA physicians' use of the GAF term is not altogether dispositive of the rating that should be assigned, and does not always correlate with the rating criteria, it is nonetheless probative evidence to assist in making this important determination. 38 C.F.R. §§ 4.2, 4.6. 

However, the evidence of record does not warrant an initial 70 percent rating. 38 C.F.R. § 4.7. The medical and lay evidence of record is not indicative of occupational and social impairment, with deficiencies in most areas, which is required for a 70 percent rating. 38 C.F.R. § 4.130. Although the Veteran reported a strained relationship with his spouse and daughter, he has been able to maintain his marriage to his spouse for over 40 years. He has two daughters and grandchildren as well. He can still function and communicate with people, albeit with significant limitations. At the April 2011 hearing, the Veteran and his spouse stated that he socialized with one friend, was able to garden, was good with mechanics, and kept "busy" during the day with hobbies. See hearing testimony at pages 23-24. The November 2007 VA psychiatric examiner found there was only "minimally" reduced reliability in productivity due to PTSD. Its notable his PTSD symptoms were only described as "transient" at that time.  He has never been hospitalized due to his PTSD.    

Medical and lay evidence of record shows no speech intermittently illogical, obscure, or irrelevant; no near-continuous panic; no unprovoked irritability with violence (no actual violent act was ever described); no impaired impulse control; no spatial disorientation (Veteran was oriented to person, place, and time); no neglect of personal appearance and hygiene; and no inability in establishing and maintaining effective relationships (Veteran has difficulty with work and his family relationships, but inability to maintain either is not shown). See 38 C.F.R. § 4.130. This provides strong evidence against a higher 70 percent rating. 

VA mental health examinations dated in November 2007 and May 2010 noted GAF scores of 50 and 45, respectively.  Such scores reflect "serious" impairment. However, these scores are not reflective of the overall disability picture, which points to a 50 percent rating. 38 C.F.R. § 4.7. That is, because a GAF score of 45 is not as a whole consistent with many of the psychiatric signs and symptoms of record that were discussed, such score is not probative as to the Veteran's overall disability picture. 

The Board has considered that at the hearing the Veteran reported suicidal thoughts two to three times in the last three years. See hearing testimony at pages 28-29. The May 2010 VA examiner also noted obsessive behavior involving the Veteran securing the perimeter of his home. However, in VA treatment records dated in 2006 and 2007 and at VA examinations dated in November 2007 and May 2010, suicidal ideation was not found. Notwithstanding the limited evidence in support of a 70 percent rating, his current manifestations of psychiatric disability more closely approximate the criteria for a 50 percent rating. 38 C.F.R. § 4.7. Overall, the Veteran's level of occupational and social impairment is more than adequately reflected in the 50 percent rating currently assigned. 38 C.F.R. § 4.10.

Accordingly, the Board finds that the evidence supports an initial disability rating of 50 percent, but no higher, for the Veteran's PTSD. 38 C.F.R. § 4.3. 

Fenderson Consideration

The 50 percent rating for his PTSD the Board has assigned should be effective throughout the entire appeal period from October 5, 2006. Since the effective date of his award, his disability has never been more severe than contemplated by its 50 percent rating, so the Board cannot "stage" his rating. Fenderson, 12 Vet. App. at 126.  

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration. 38 C.F.R. § 3.321(b)(1). The General Rating Formula for Mental Disorders reasonably describes the Veteran's disability level and symptomatology with contemplation of the relative degree of occupational and social impairment. Therefore, since the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate, and no referral is required. Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96. The General Rating Formula for Mental Disorders specifically addresses levels of occupational and social impairment with all relevant symptomatology alleged by the Veteran. In other words, since the Veteran's disability picture is contemplated by the Rating Schedule, there is no exceptional disability picture that would warrant consideration of factors such as marked interference with employment or frequent periods of hospitalization. Thun, 22 Vet. App. at 116. See also 38 C.F.R. § 3.321(b)(1). The medical and lay evidence of record fails to show anything unique or unusual about the Veteran's PTSD disability that would render the schedular criteria inadequate. Nearly all of the Veteran's psychiatric symptoms are contemplated in the 50 percent rating assigned, including his degree of work impairment.


ORDER

An initial 50 percent disability rating for PTSD is granted, subject to the laws and regulations governing the payment of VA compensation. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


